Exhibit 10.53

LOGO [g87237img01.jpg]

 

Hewitt Associates LLC

100 Half Day Road

Lincolnshire, IL 60069

Tel ( 847) 295-5000

Fax (847) 295-7634

www.hewitt.com

  

September 7, 2006

 

Mr. Dale L Gifford

100 Half Day Road

Lincolnshire, IL 60069

Argentina

Australia

Austria

Belgium

Brazil

Canada

Channel Islands

Chile

China

Czech Republic

France

Germany

Greece

Hong kong

Hungary

India

Ireland

Italy

Japan

Malaysia

Mauritius

Mexico

Netherlands

Philippines

Poland

Puerto Rico

Singapore

South Africa

South Korea

Spain

Sweden

Switzerland

Thailand

United Kingdom

United States

Venezuela

  

 

Dear Dale:

 

This letter agreement will confirm our discussions of the past several weeks.
You and Hewitt Associates, Inc. and Hewitt Associates LLC (collectively, the
“Company”) agree to the following:

 

1. Departure Date. You have resigned your position as Chief Executive Officer of
the Company and as a member of the Board of Directors (“Board”) of Hewitt
Associates, Inc. and of the Board of Managers of Hewitt Associates LLC effective
September 5, 2006. Until September 30, 2006 (“Departure Date”), you will
continue as an employee and provide the Board and Chief Executive Officer of the
Company such assistance as they may reasonably request in order to provide for
an orderly transition of your duties. You will retire from employment with the
Company and all subsidiaries on the Departure Date.

 

2. Consulting. You agree, for a period of twelve (12) months following the
Departure Date, without compensation other than that provided under Section 5
hereof, to assist and consult with the Board and Chief Executive Officer, as
they may reasonably request from time to time, in connection with any project or
matter in which you were involved during your employment with the Company and
any other matter in which your assistance would be deemed valuable and
appropriate by the Company.

 

3. Release. The payment under Section 5 is subject to your compliance with the
terms of this letter agreement, including Sections 2,4, 8 and 9 and your
execution (not before the Departure Date and which is not thereafter revoked) of
a General Release of Claims against the Company, its subsidiaries and
affiliates, and their respective officers, directors, and employees,
substantially in the form attached hereto as Exhibit A.

 

4. Covenants. Effective with this letter agreement, you will enter into an
agreement protecting the proprietary interests of the Company, in the form
attached hereto as Exhibit B, including a confidentiality covenant and a
covenant applicable for twenty-four (24) months following the Departure Date not
to compete with the Company and not to solicit the Company’s clients or
potential clients or the Company’s employees or certain former employees.

                                                                                

 



--------------------------------------------------------------------------------

LOGO [g87237img01.jpg]

 

     

Mr. Dale L. Gifford

Page 2

September 7, 2006

  

5. Payment. Subject to the provisions of Section 3, following your separation of
employment, you will be entitled to receive and retain a cash payment in the
amount of $ 1,200,000, which will be paid in a lump sum within ten (10) days
after the date that is six (6) months after your Separation Date.

  

6. Benefits. You will be entitled to payment of your salary and accrued vacation
through the Departure Date, and reimbursement of all eligible business expenses
incurred through the Departure Date. You are also entitled to health, welfare
and retirement benefits in accordance with the terms of the applicable plans.
For such purpose, you have satisfied the conditions to qualify for ‘Retirement’
treatment thereunder.

  

7. Long-Terrn Incentive Awards. All of your outstanding long-term equity awards
are subject to the terms of such awards without any modification hereunder. For
such purpose, you have satisfied the conditions to qualify for “Retirement”
treatment thereunder.

  

8. Public Statements. You and the Company (for purposes of this Section 8, “the
Company” means only (i) the Company by press release or other formally released
announcement and (ii) the executive officers and directors thereof and not any
other employees) agree not to make any public statements that disparage the
other party, or in the case of the Company, its respective subsidiaries and
affiliates, and the employees, officers, directors, products or services of the
Company, subsidiaries and affiliates. Nothing in this paragraph will prohibit
either the Company or you, or any other person, from making truthful statements
when required by law or by order of a court or other body having jurisdiction.

  

9. Assistance in litigation. You agree to assist the Company and cooperate,
without compensation other than that provided under Section 5 thereof, in the
prosecution or defense of any dispute or matter in litigation, arbitration or
other proceeding in which you were involved during your employment with the
Company or its subsidiaries or affiliates and will make yourself available as
reasonably requested by the Company for such purpose. You further agree to
deliver to the Company copies of any lawsuit, subpoena, notice of deposition, or
similar legal notification served on or delivered to you related to the Company
or its affiliates within 48 hours of receipt or as soon as possible thereafter.
In accordance with Company policy, you will be reimbursed for any reasonable
expenses you might incur as a result of your consulting, assistance and
cooperation pursuant to Section 2 and this Section 9.



--------------------------------------------------------------------------------

LOGO [g87237img01.jpg]

 

    

Mr. Dale L. Gifford

Page 3

September 7, 2006

 

10. Miscellaneous.

 

(a) Interpretation and Amendment. This letter agreement is governed by the laws
of Illinois, without regard to any jurisdiction’s choice of law principles. The
invalidity or unenforceability of any provision or any portion of a provision of
this letter agreement shall not affect the validity or enforceability of any
other provision or any other portion of a provision of this letter agreement;
provided, the Company’s obligation under Section 5 is subject to the validity
and enforceability of the General Release of Claims under Section 3 (and you
will refund all amounts paid under Section 5 to the extent that the General
Release of Claims is held to be invalid or unenforceable by a court of competent
jurisdiction). This letter agreement may not be amended or otherwise modified
other than by a written agreement executed by the parties to this letter
agreement or their respective successors or legal representatives. The
obligations in Sections 2 through 5 and Sections 8 and 9 of this letter
agreement will survive your separation of employment.

 

(b) Other Agreements. The payment under Section 5 is in lieu of any other such
arrangements or amounts to which you would otherwise be entitled by virtue of
your continued employment or separation of employment with the Company. This
letter agreement represents the entire agreement between you and the Company on
the matters it addresses and supersedes any other agreement, written and oral,
between you and the Company on the same matters.

 

(c) Taxes and Withholding. The Company may withhold or cause to be withheld from
amounts payable under this letter agreement such federal, state, local, or
foreign taxes or other amounts as are required to be withheld under any
applicable law or regulation.

 

(d) Dispute Resolution. Except for claims by the Company for injunctive relief
to enforce any of the provisions of Sections 4, 8 and 9 hereof, any controversy
or claim arising out of or relating to this letter agreement or the breach of
this letter agreement, that cannot be resolved by you and the Company will be
submitted to arbitration in metropolitan Chicago, Illinois in accordance with
the commercial dispute rules and procedures of the American Arbitration
Association, which arbitration will be a binding and conclusive settlement of
any such claims or disputes. Judgment upon the award rendered in such proceeding
may be entered in any court having proper jurisdiction.



--------------------------------------------------------------------------------

LOGO [g87237img01.jpg]

 

 

Mr. Dale L. Gifford

Page 4

September 7, 2006

 

(e) Indemnification. The Company will continue to indemnify you to the maximum
extent provided under the Company’s charter, by-laws and applicable law for your
acts and failures to act occurring during your employment and service as a
member of the Board. The Company will continue to cover you under any directors’
and officers’ liability insurance that the Company may maintain that covers
either its officers or other members of the Board (or both) for such period as
you may be subject to liability for any act or failure to act occurring during
your employment and service as a member of the Board.

 

(f) Waiver. Either you or the Company may, by written notice to the other,
extend the time for or waive such party’s right to require the other party to
perform under any of the provisions of this letter agreement. Such an extension
or waiver shall not affect the rights of such party to require such performance.
The failure of the Company or you to insist on strict compliance with any
provision of this letter agreement will not be deemed to be a waiver by the
Company or you of such provision or any other provision of this letter
agreement.

 

(g) Notices. Any notices to the other party required under this letter agreement
must be addressed as follows; if by the Company to you, the Company will use
your current address contained in its personnel files; if by you to the Company,
you will address notices to Hewitt Associates, Inc., 100 Half Day Road,
Lincolnshire, Illinois 60069, Att: Chief Legal Officer. You or the Company may
change the address for future notices by giving notice of the change as provided
in this paragraph.

 

(h) Successors and Assignment. This letter agreement is binding on and inures to
the benefit of you, the Company, and your and the Company’s respective heirs,
executors, successors, and permitted assigns. This letter agreement may not be
assigned in whole or in part by either party without the written consent of the
other, except that the Company may assign this letter agreement, without your
consent, to any business entity into which or with which it may merge or to
which it may transfer substantially all of its assets, provided that the
assignee assumes the liabilities, obligations, and duties of the Company
contained in this letter agreement either contractually or as a matter of law.

  We appreciate your years of loyal and productive service with the Company and
wish you the very best for the future.

 



--------------------------------------------------------------------------------

LOGO [g87237img01.jpg]

 

  

Mr. Dale L. Gifford

Page 5

September 7, 2006

   If the terms of this letter agreement are acceptable to you, please sign and
date this letter as indicated below and return it to me at the Company’s address
above. This letter agreement will become effective on the date signed by you.

 

Hewitt Associates, Inc.

/s/ John M. Ryan

John M. Ryan, Senior Vice President, Chief

Legal Officer

 

Hewitt Associates, LLC

/s/ John M. Ryan

John M. Ryan, Senior Vice President, Chief

Legal Officer

 

Agreed and Accepted:

 

/s/ Dale L. Gifford

   

Dale L. Gifford

 

September 13, 2006

 



--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

Hewitt Associates. Inc. and Hewitt Associates LLC (collectively, the “Company”),
and Dale L. Gifford (“Gifford”) agree (collectively, the Company, together with
its affiliates, subsidiaries, divisions, successors and assigns in such
capacity, and the current, future and former employees, officers, directors,
trustees and agents thereof are referred to throughout this General Release of
Claims as the “Employer”) (collectively, Gifford, together with his heirs,
executors, administrators, successors and assigns hereof of are collectively
referred to throughout this General Release of Claims as the “Employee”) as
follows:

1. Last Day of Employment. Gifford’s last day of employment with the Company was
September 30, 2006. This General Release of Claims is entered into pursuant to
the letter agreement between Gifford and the Company, dated September 7, 2006
(“Letter Agreement”). Gifford acknowledges and agrees that, after September 30,
2006, he will not represent himself as being a director, employee, officer,
trustee, agent or representative of the Company for any purpose. Effective
September 5, 2006, Gifford resigned from all offices and directorships held
with, or on behalf of, the Company and all subsidiaries and affiliates.

2. Consideration. The parties acknowledge that this General Release of Claims is
being executed in accordance with Section 3 of the Letter Agreement and in
consideration of certain payments to be paid to Gifford thereunder.

3. Revocation. Employee may revoke this General Release of Claims for a period
of seven (7) calendar days following the day he executes this General Release of
Claims. Any revocation within this period must be submitted, in writing, to
Employer and state, “I hereby revoke my acceptance of our General Release of
Claims.” The revocation must be personally delivered or mailed to the Company’s
Chief Legal Officer, Hewitt Associates, Inc., 100 Half Day Road, Lincolnshire,
Illinois 600069 and postmarked within seven (7) calendar days of execution of
this General Release of Claims. This General Release of Claims shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in
Illinois, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this General Release of Claims, including, but not limited to, any alleged
violation of:

 

  •   The National Labor Relations Act, as amended;

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;



--------------------------------------------------------------------------------

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Older Workers Benefit Protection Act of 1990;

 

  •   The Worker Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Family and Medical Leave Act of 1993;

 

  •   The Illinois Human Rights Act, as amended;

 

  •   The Illinois Wage Payment and Collection Act, as amended;

 

  •   Equal Pay Law for Illinois, as amended;

 

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   Any public policy, contract, tort, or common law; or

 

  •   Any allegation for costs, fees, or other expenses including attorneys”
fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
General Release of Claims does not apply are; (i) the Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to September 30, 2006 with regard to Ms
service as an officer and director of the Employer (including, without
limitation, under Section 10(e)of the Letter Agreement); (ii) the Employee’s
rights under any tax-qualified pension or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by the
Employer or under COBRA; or (iii) the Employee’s rights as a stockholder.

5. No Claims Permitted. Employee waives his right to file any charge or
complaint against Employer arising out of his employment with or separation from
Employer before any federal, state or local court or any state or local
administrative agency, except where such waivers are prohibited by law. This
Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives his right to recover any damages or other relief in any claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

 

A-2



--------------------------------------------------------------------------------

6. Affirmations. Employee affirms he has not filed, has not caused to be filed,
and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that he has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and no other compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in Section 5 and
6 of the Letter Agreement. Employee also affirms he has no known workplace
injuries.

7. Reaffirmation of Covenants, Public Statements. Assistance; Return of
Property. Employee reaffirms his obligations under Sections 2,4, 8 and 9 of the
Letter Agreement. Employee represents that he has returned to the Employer all
property belonging to the Employer, including but not limited to any leased
vehicle, laptop, cell phone, keys, access cards, phone cards and credit cards.

8. Governing Law and Interpretation. This General Release of Claims shall be
governed and conformed in accordance with the laws of the State of Illinois
without regard to the conflict of laws principles of any jurisdiction. In the
event Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this General Release of Claims only in
accordance with Section 10(d) of the Letter Agreement. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this General Release of Claims in full force and
effect, excepting the Company’s obligation under Section 5 of the Letter
Agreement. Nothing herein, however, shall operate to void or nullify any general
release language contained in this General Release of Claims.

9. Nonadmission of Wrongdoing. Employee agrees that neither this General Release
of Claims nor the furnishing of the consideration for this Release shall be
deemed or construed at any time for any purpose as an admission by Employer of
any liability or unlawful conduct of any kind.

10. Amendment. This General Release of Claims may not be modified, altered or
changed except upon the express written consent of both parties wherein specific
reference is made to this General Release of Claims.

11. Entire Agreement. The Letter Agreement and this General Release of Claims
set forth the entire agreement between the parties hereto and fully supersedes
any prior agreements or understandings between the parties. Employee
acknowledges he has not relied on any representations, promises, or agreements
of any kind made to him in connection with his decision to accept this General
Release of Claims.

EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS GENERAL RELEASE OF CLAIMS AND HAS BEEN ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS GENERAL RELEASE OF CLAIMS.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS GENERAL
RELEASE OF CLAIMS DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

 

A-3



--------------------------------------------------------------------------------

HAVING ELECTED TO EXECUTE THIS GENERAL RELEASE OF CLAIMS, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
LETTER AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS GENERAL RELEASE OF CLAIMS INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
General Release of Claims as of the date set forth below:

 

   

HEWITT ASSOCIATES, INC.

 

/s/ Dale L. Gifford

   

By:

 

/s/ John M. Ryan

 

Dale L. Gifford

     

Name:

 

John M. Ryan

       

Title:

  Senior Vice President, Chief Legal Officer  

Date: September 13, 2006

   

Date:

 

September 13, 2006

 

   

HEWITT ASSOCIATES LLC

     

By:

 

/s/ John M. Ryan

       

Name:

 

John M. Ryan

       

Title:

  Senior Vice President, Chief Legal Officer

 

A-4



--------------------------------------------------------------------------------

Exhibit B

AGREEMENT

The term “Hewitt” as used in this Agreement shall include Hewitt Associates LLC
and its affiliated, parent, partner, predecessors and subsidiary entities as
well as its successors and assigns.

I understand that I am employed by Hewitt and will learn, have learned and will
have and have had access to Hewitt’s confidential, trade secret and proprietary
information and to its clients, suppliers, vendors or affiliates to which I
would not have access but for my participation in the Hewitt Leadership Group
and my employment by Hewitt I understand that the products and services that
Hewitt develops, provides and markets are unique. Further, I know that my
promises in this Agreement are an important way for Hewitt to protect its
proprietary interests.

In addition to other good and valuable consideration, pursuant to a letter
agreement with Hewitt, dated September 7, 2006 (“Letter Agreement”), I will be
expressly paid a certain amount in connection with my separation of employment
with Hewitt in exchange for this Agreement among other agreements. In
consideration of the foregoing, I agree as follows:

1. Disclosure of Confidential Information. I will not, without Hewitt’s prior
permission, directly or indirectly utilize or disclose to anyone outside of
Hewitt, either during or after my employment or relationship with Hewitt ends,
trade secrets or other confidential information of Hewitt, or any information
received in confidence from third parties by Hewitt or about third parties by
Hewitt, as long as such matters remain trade secrets or confidential. Trade
secrets and other confidential information shall include any information or
material which is not generally known to the public and which is generated or
collected by or utilized in the operations of Hewitt and relates to the actual
or anticipated business of Hewitt. Information made generally known to the
public through improper means shall nonetheless be considered confidential
and/or trade secrets. The confidentiality obligations herein shall not prevent
me from revealing evidence of criminal wrongdoing to law enforcement or prohibit
me from divulging confidential information or trade secrets by order of court or
agency of competent jurisdiction; however, I shall promptly inform Hewitt of any
such situations in advance of such disclosure.

2. Ownership of Work. I hereby assign to Hewitt my entire right, title and
interest in any work that I perform while employed by Hewitt that relates in any
way to the actual or demonstrably anticipated business of Hewitt. I acknowledge
that the copyright and any other intellectual property right in such work and
related documentation, and work of authorship, which are created within the
scope of my relationship with Hewitt, belong to Hewitt.

3. Return of Property and Copying. I agree that all materials in my possession
or control as a result of my employment with Hewitt which in any way relate to
Hewitt’s business shall be the sole property of Hewitt. I will at any time upon
the request of Hewitt and in any event promptly upon termination of my
employment or relationship with Hewitt, deliver all such materials to Hewitt and
will not retain any originals or copies of such materials. I also agree that I
will not copy or remove from Hewitt’s place of business property or information
belonging to Hewitt or entrusted to Hewitt or provide any such materials to any
competitor of Hewitt without the express written consent of Hewitt.



--------------------------------------------------------------------------------

4. Protection of Proprietary Interests.

(a) I agree that during my employment or relationship with Hewitt and for 24
months thereafter I will not, directly or indirectly, in any capacity solicit or
provide products or services competitive with or similar to products or services
offered by Hewitt to any person, company or entity that was a Hewitt client or
potential client for such products or services and with which I had direct or
indirect contact regarding those products or services at any time during the
last 18 months of my employment or relationship with Hewitt.

(b) I agree that that during my employment or relationship with Hewitt and for
24 months thereafter, I will not directly or indirectly, in any capacity,
conduct business on behalf of or become employed by, associated with, own,
manage or operate any business which provides products or services competitive
with or similar to products or services offered by Hewitt within 30 miles of any
office of Hewitt from which I conducted business during the last 18 months of my
employment or relationship with Hewitt

(c) I agree that during my employment or relationship with Hewitt and for 24
months thereafter, I will not, directly or indirectly hire, solicit, or attempt
to hire any employee or independent contractor of Hewitt or any person who was
an employee or independent contractor of Hewitt during the 6 months preceding
the termination of my employment or relationship with Hewitt.

5. Jurisdiction, Choice of Law, In Injunctive Relief and Attorney Fees. I
consent to the jurisdiction of the courts of Illinois and the application of
Illinois law with respect to any matter arising out of this Agreement. In the
event of a breach or a threatened breach of this Agreement by me, I acknowledge
that Hewitt will face irreparable injury which may be difficult to calculate in
dollar terms and that Hewitt shall be entitled, in addition to remedies
otherwise available at law or in equity, to temporary restraining orders and
preliminary injunctions and final injunctions enjoining such breach or
threatened breach. In the event Hewitt shall successfully enforce any part of
this Agreement through legal proceedings, I agree to pay Hewitt all costs and
attorneys’ fees reasonably incurred by Hewitt in connection therewith.

6. Amendment, Severability and Merger. With respect to the subject matter
hereof, this Agreement is my entire agreement with Hewitt, and it amends all
previous oral or written understandings or agreements, if any, made by or with
Hewitt regarding the same subject matter. No waiver of any breach of any
provision of this Agreement by Hewitt shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court to be unenforceable, in whole or in part,
the remainder of this Agreement as well as the provisions of my prior agreement,
if any, regarding the same subject matter as that which was found unenforceable
herein shall nevertheless be enforceable and binding on the parties. I also
agree that the court may modify any invalid, overbroad or unenforceable term of
this Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, I affirmatively state that I have not, will not and
cannot rely on any representations not expressly made herein.

7. Assignability. The rights herein may be assigned by Hewitt and shall bind and
inure to the benefit of Hewitt’s successors, assigns, heirs and representatives.
If Hewitt makes any assignment of the rights herein, I agree that this Agreement
shall remain binding upon me in any event.

 

B-2



--------------------------------------------------------------------------------

8. Change of Position. I acknowledge and agree that any change in my position or
title with Hewitt shall not cause this Agreement to terminate and shall not
effect any change in my obligations under this Agreement as long as my
relationship remains with Hewitt.

9. Acceptance. I agree that this Agreement is accepted by me through my
original, electronic or facsimile signature or acknowledgement. I further agree
that Hewitt is deemed to have accepted this Agreement as evidenced by my
employment or relationship with Hewitt, the payment of wages or monies to me and
by Hewitt’s agreement to the Separation Agreement.

 

Agreed to by:

   

/s/ Dale L. Gifford

   

Date: September 13, 2006

Dale L. Gifford

   

 

B-3